Title: From Benjamin Franklin to J.C. de Berger, 22 November 1779
From: Franklin, Benjamin
To: Berger, J.C. de


Sir
Passy, Nov. 22. 1779.
All the American Armies being arranged and full of Officers, a long time Since, in so much that many who have gone thither from Europe have been obliged to return for want of Employ, I cannot give the least encouragement to you or your Cousin to go to America with the purpose of entring into our service. I can only thank you for your good will to our Cause, and wish you success in something more likely to be advantageous to you both. I have the honour to be sir &c.
M J.C. De Berger Capitaine au service de sa Maje. Britannique at Münster in Westphalie.
